Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTION

Claim Rejections - 35 USC § 112 

35 U.S.C. 112(a):

35 U.S.C. 112(a): (applicable to applications filed on or after September 16, 2012) provides:

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



(A) A written description of the invention - Pass
(B) The manner and process of making and using the invention (the enablement requirement) - Fail
(C) The best mode contemplated by the inventor of carrying out his invention – Fail.

The application is missing the drawing file. Without the drawing, it may not be possible for one in ordinary skilled artisan to understand the best mode of carrying out the invention or to make or use this invention. 

35 U.S.C. 112(b):

The following is a quotation of the second paragraph of 35 U.S.C. 112: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Following claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

MPEP 2173.02: Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.

Claims 1-6, 12-17 (at least the independent claims) recite certain claim limitations (as given below), that is/are not clearly pointing out claim subject matter. 

This is because each of the limitation mentioned can have multiple possible interpretations that are unique, unrelated and different from each other; making it impossible to adequately capture the intended claimed subject matter [MPEP 2173.02].
(a) Claim 1 limitation “Sub-dividing the energy storage device into at least two equivalent energy storage sub-devices” is unclear. Specifically, limitation “sub-dividing” and “equivalent” are unclear.



(i) The “sub-dividing” is a physical process. This is done by making, the energy storage devices mechanically moved into multiple physically equivalent (identical physical form factor, weight and etc.)
(ii) The “sub-dividing” is an electrical process. This is done by making, the energy storage devices electrically reconnected in a manner to make it electrically function as multiple energy storage devices, with equivalent energy storage capacity.
(iii) The “sub-dividing” is a logical process. There is no physical or electrical activities involved; instead, a computer algorithm counts the energy storage units in a different numerical manner. This gives only computational benefits to help better planning.


Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.1-6, 12-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Syouda (US-PGPUB-NO:  US20180056798)(As to claim 1, Syouda discloses):1.    A method for charging at least one electrical energy storage device of a motor vehicle [Para. 20, refer to: "charges", "motor", "vehicle"], comprising: Sub-dividing the energy storage device into at least two equivalent energy storage sub-devices for the duration of the charging process and they are connected in series [Para. 21, refer to: "equivalent", "connected", "series" along with 112 rejections.].(As to claim 2, Syouda discloses):2.    The method according to claim 1, wherein the at least one electrical energy storage device is sub-divided into n equivalent energy storage sub-devices [Para. 3, 6], wherein n is an integer greater than 2 [Para. 21 refer to: "number"].(As to claim 3, 12, Syouda discloses):3.    The method according to claim 1, wherein the at least one electrical energy storage device comprises at least one traction battery of an electric vehicle or of a hybrid vehicle [Para. 19, refer to: "battery", "hybrid", "vehicle"].(As to claim 4, 13, 14, Syouda discloses):4.    The method according to claim 1, wherein the at least one electrical energy storage device comprises a number of cells or cell modules [Para. 21, 26, refer to: "number", Syouda discloses):5.    The method according to claim 1, wherein the at least one energy storage device is sub-divided into energy storage sub-devices as a function of a charging voltage available for the charging process [Para. 3, 21].

(As to claim 6 Syouda discloses):
6.    The method according to claim 5, wherein the total of the nominal voltages of the energy storage sub-devices is less than or equal to the charging voltage [Para. 7-9, refer to: “voltage adjusting unit”].
Claims 1-6, 12-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record van Lammeren (US-PGPUB-NO:  US20120274283)(As to claim 1 van Lammeren discloses):1.    A method for charging at least one electrical energy storage device of a motor vehicle [Para. 1, refer to: "charge", "energy", "motor"], comprising: Sub-dividing the van Lammeren discloses):2.    The method according to claim 1, wherein the at least one electrical energy storage device is sub-divided into n equivalent energy storage sub-devices [Para. 30], wherein n is an integer greater than 2 [Para. 31, refer to: "number", "greater"].(As to claim 3, 12, van Lammeren discloses):3.    The method according to claim 1, wherein the at least one electrical energy storage device comprises at least one traction battery of an electric vehicle or of a hybrid vehicle [Para. 1, refer to: "battery", "hybrid"].(As to claim 4, 13, 14, van Lammeren discloses):4.    The method according to claim 1, wherein the at least one electrical energy storage device comprises a number of cells or cell modules [Para. 33, 9, refer to: "cell", "module"], which can be or are sub-divided into at least two energy storage sub-devices [Para. 30, 33], each comprising at least one electrical cell or a cell module [Para. 23, 24], and wherein the energy storage sub-devices may optionally be connected in parallel or in series [Para. 7, refer to: "path", "parallel", "series"].(As to claim 5, 15, 16, 17, van Lammeren discloses):.
(As to claim 6 van Lammeren discloses):
6.    The method according to claim 5, wherein the total of the nominal voltages of the energy storage sub-devices is less than or equal to the charging voltage [Para. 2, 7, refer to: “voltage”].
Conclusion
The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.